DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
This application is a continuation application of U.S. Patent Application No. 16/855,891, filed April 22, 2020, which is a continuation application of U.S. Patent Application No. 16/741,979, filed January 14, 2020, now U.S. Patent No. 10,673,619, which is a continuation application of International Application No. PCT/CN2019/105402, filed with the China National Intellectual Property Administration (CNIPA) on September 11, 2019. This application discloses and claims only subject matter disclosed in prior application no 16/855891, filed April 22, 2020 which is a continuation application of U.S. Patent Application 16/741,974, filed 01/14/2020, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/18/22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or fairly suggest in combination of steps as recited in the Applicant’s independent claims as amended, obtaining a request for creating a digital asset corresponding to a tangible asset, wherein the request comprises one or more characteristics of the digital asset; generating a blockchain contract corresponding to the tangible asset based on the one or more characteristics of the digital asset, wherein the blockchain contract comprises software instructions automatically executable by a blockchain network to perform one or more operations associated with the digital asset; generating a first blockchain transaction for issuing the digital asset to a first blockchain account associated with a blockchain, wherein the first blockchain transaction invokes the blockchain contract; sending the first blockchain transaction to a blockchain node of the blockchain network for adding to the blockchain; obtaining a request for transferring a quantity of the digital asset from the first blockchain account to a second blockchain account associated with the blockchain, wherein the request identifies the tangible asset corresponding to the digital asset; querying at least one of the blockchain or one or more data stores for one or more restrictions that modify the blockchain contract and prevent approval through a consensus process of one or more blockchain transactions transferring the digital asset; verifying that transferring the quantity of the digital asset from the first blockchain account to the second blockchain account is not prohibited by the one or more restrictions with respect to the digital asset; generating a second blockchain transaction for transferring the quantity of the digital asset from the first blockchain account to the second blockchain account, wherein the second blockchain transaction invokes the blockchain contract; and sending the second blockchain transaction to a blockchain node of the blockchain network for adding to the blockchain.
The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.

	
	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED WALIULLAH whose telephone number is (571)270-7987.  The examiner can normally be reached on 8.30 to 430 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 1-571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMED WALIULLAH/Primary Examiner, Art Unit 2498